Citation Nr: 0717237	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  96-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for peptic ulcer disease


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The RO originally adjudicated the veteran's claim in a rating 
decision issued in September 1995 and the Board remanded the 
case in December and denied the veteran's claim in an October 
2003 decision.  This case comes to the Board of Veterans' 
Appeals (Board) after being remanded by the United States 
Court of Appeals for Veterans Claims (CAVC) for 
readjudication by the Board.  

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  The veteran has not been issued a letter properly 
notifying him.  This must be done prior to adjudication.

The veteran served on active duty from October 1952 to August 
1954.  The veteran claimed to have sought treatment at a VA 
medical center within a year after separation for stomach 
ulcers.  These records were sought and determined to be 
unavailable.  A review of the record, however, reflects the 
presence of an admission notice from the VA Hospital in 
Memphis, Tennessee which was dated July 8, 1963 and notes 
what was apparently an admission diagnosis of rule-out 
gastrointestinal disease.  It does not appear that the 
records of this period of hospitalization have been 
requested.  While the records are dated outside the one year 
presumptive period, they could obviously shed some light on 
the duration and nature of symptoms being experienced by the 
veteran at that time.  

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Issue the veteran a letter outlining 
all elements of the duty to notify as 
outlined in 38 C.F.R. § 3.159.

2.  Contact VAMC in Memphis and request 
clinical records concerning treatment of 
the veteran in July 1963 for 
gastrointestinal problems.  A copy of the 
admission notice dated July 8, 1963 should 
be provided to the VAMC in an attempt to 
aid them in the search for the records.  
If it is determined that the records have 
been retired to another facility, the 
named records facility should be similarly 
contacted and requested to conduct a 
search for the records.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

